            Case 1:17-cv-01627-RC Document 22 Filed 11/29/18 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
___________________________________
                                     )
BENJAMIN WITTES,                     )    Civil Action No. 1:17-cv-01627-RC
                                     )
            Plaintiff,               )
                                     )
      v.                             )
                                     )
U.S. DEPARTMENT OF JUSTICE and       )
OFFICE OF MANAGEMENT AND             )
BUDGET,                              )
                                     )
            Defendants.              )
___________________________________ )

                                   JOINT STATUS REPORT

       Plaintiff Benjamin Wittes and Defendants United States Department of Justice (“DOJ”)

and the Office of Management and Budget (“OMB”) (collectively, “Defendants”) respectfully

submit this Joint Status Report pursuant to the Court’s Order of August 29, 2018. The parties

incorporate by reference their Joint Status Reports of October 12, 2017, November 13, 2017,

December 12, 2017, January 29, 2018, May 25, 2018, June 29, 2018, July 30, 2018, August 29,

2018, and October 22, 2018 (ECF Nos. 8, 10, 11, 13, 16, 17, 18, 19, and 21). The parties report

as follows:

       1.      On August 11, 2017, Plaintiff initiated this action under the Freedom of

Information Act (“FOIA”) against OMB and DOJ. The Complaint alleges that this action

involves FOIA requests dated April 14, 2017, and submitted to, in relevant part, DOJ’s Office of

Information Policy (“OIP”), DOJ’s National Security Division (“NSD”), and OMB.

       2.      OMB completed its processing of Plaintiff’s request on February 28, 2018. OMB

located no records responsive to Plaintiff’s request.

       3.      NSD completed its processing of Plaintiff’s request and made a release of

responsive, non-exempt records on February 7, 2018.
             Case 1:17-cv-01627-RC Document 22 Filed 11/29/18 Page 2 of 2



        4.      OIP conducted a keyword-based search for records and released non-exempt

portions of responsive records in two releases, on March 1, 2018 and April 4, 2018.

        5.      On June 12, 2018, Plaintiff and OIP reached an agreement to resolve certain

issues in dispute in this litigation, pursuant to which, among other things, OIP agreed to conduct

a narrowed search for certain records.

        6.      OIP completed the agreed-upon narrow search on July 24, 2018.

        7.      On October 16, 2018, OIP made a supplemental release of non-exempt portions of

responsive records.

        9.      The parties intend to meet and confer regarding a potential request for attorneys’

fees.

        10.     Accordingly, the parties respectfully request that they file another Joint Status

Report on or before January 4, 2019.


Dated: November 29, 2018                              Respectfully submitted,


/s/ Laurence Schwartztol                              JOSEPH H. HUNT
JUSTIN FLORENCE (DC Bar No. 988953)                   Assistant Attorney General
LAURENCE SCHWARTZTOL
The Protect Democracy Project, Inc.                   ELIZABETH J. SHAPIRO
2020 Pennsylvania Ave., NW #163                       Deputy Branch Director
Washington, DC 20006
Telephone: (202) 599-0466                             /s/ Chetan A. Patil  ___________
Fax: (929) 777-8428                                   CHETAN A. PATIL
                                                      Trial Attorney (DC Bar No. 999948)
Attorneys for Plaintiff                               United States Department of Justice
                                                      Civil Division
                                                      Federal Programs Branch
                                                      P.O. Box No. 883
                                                      Ben Franklin Station
                                                      Washington, DC 20044
                                                      Telephone: (202) 305-4968
                                                      Fax: (202) 616-8470
                                                      chetan.patil@usdoj.gov

                                                      Attorneys for Defendants


                                                  2
